 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     WILLIAM RALPH LEWIS, III,                 )   NO. EDCV 17-670 -KS
11                                             )
                          Plaintiff,
12                                             )
               v.                              )   ORDER AWARDING ATTORNEY FEES
13                                             )   PURSUANT TO THE EQUAL ACCESS TO
14   NANCY A. BERRYHILL, Acting                )   JUSTICE ACT, 28 U.S.C. § 2412(d)
     Commissioner of Social Security           )
15                                             )
                      Defendant.
16                                             )
     _________________________________
17
18         Based upon the Stipulation for Attorney’s Fees Pursuant to the Equal Access to Justice
19   Act, 28 U.S.C. § 2412(d) (“Stipulation”), which was filed on October 26, 2018, IT IS
20   ORDERED that fees in the amount of $6,600.00 as authorized by 28 U.S.C. § 2412(d) shall
21   be awarded, subject to terms of the Stipulation.
22
23   DATED: November 8, 2018
24
25
                                                        ____________________________________
26                                                              KAREN L. STEVENSON
27                                                      UNITED STATES MAGISTRATE JUDGE
28

                                                   1
